By JUDGE THOMAS A. FORTKORT
The court does retain the power to modify the pendente lite decree. The parties may have entered into a contract by agreeing to a consent order, nevertheless modification of this type of agreement is not prohibited by § 20-109. Section 20-109 is limited to final dispositions of alimony and support and not to support pendente lite. The companion Section 20-109.1 also speaks to a final decree.
The decree pendente lite may be modified by the court upon a showing of a change of circumstances.